           Case 1:19-cv-08847-VSB Document 18-1 Filed 05/18/20 Page 1 of 3



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Lisa Corson


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 LISA CORSON,

                        Plaintiff,

                v.                                    Case No.: 1:19-cv-8847

 POWER MOVES INC. and SHAWN
 PEREZ,

                        Defendant.




     DECLARATION IN SUPPORT OF MOTION FOR ALTERNATIVE SERVICE

          I, R. Terry Parker, declare as follows:

          1.     I am the attorney for the plaintiff Lisa Corson (“Plaintiff”) in the above-captioned

action.

          2.     The original complaint in the above-captioned action was filed on September 24,

2019.

          3.     The defendant Power Moves, Inc. was served through the New York Secretary of

State with the summons and complaint on October 4, 2019.
        Case 1:19-cv-08847-VSB Document 18-1 Filed 05/18/20 Page 2 of 3



       4.      Because the defendant Power Moves, Inc. did not answer or otherwise respond to

the complaint, Plaintiff obtained a certificate for default from the Clerk on December 12, 2019.

       5.      On March 25, 2020, Plaintiff amended her complaint to add the president of the

defendant Power Moves, Inc., Shawn Perez, as a defendant in his individual capacity.

       6.      On March 30, 2020, pursuant to Rule 4 of the Federal Rules of Civil Procedure,

Plaintiff sent a request for waiver of service to Mr. Perez at the Power Moves, Inc. address, 1710

Broadway, New York, New York, 10019.

       7.      In addition, on April 3, 2020, Plaintiff sent a request for waiver of service to Mr.

Perez’s at 132 1st Street, Hicksville, New York 11801, having come to believe this address is a

residence of Mr. Perez according to an online database.

       8.      Mr. Perez did not respond to Plaintiff’s request for waiver of service.

       9.      In normal times, Plaintiff would have a process server attempt service of process

at each of the addresses associated with Mr. Perez service until personal service is properly

completed.

       10.     However, with the current outbreak of COVID-19, to attempt in person service of

process is impracticable, if not dangerous and unlawful.

       11.     Plaintiff thus brings the current motion seeking permission to serve Mr. Perez by

alternative means, namely, to effectuate service by registered mail to Mr. Perez at his place of

business at 1710 Broadway, New York, New York, 10019 and his residence at 132 1st Street,

Hicksville, New York 11801

       I declare that the foregoing is true and correct under penalty of perjury under the laws of

the United States.

       Executed on this 18th day of May, 2020.
        Case 1:19-cv-08847-VSB Document 18-1 Filed 05/18/20 Page 3 of 3



                                                       /s/ R. Terry Parker
                                                       R. Terry Parker




                           CERTIFICATE OF SERVICE

        I, R. Terry Parker, hereby certify that I caused the foregoing document to be sent
to the following by registered mail on the 18th day of May, 2020.

                    Power Moves Inc.
               1710 Broadway
               New York, New York 10019

               Shawn Perez
               1710 Broadway
               New York, New York 10019

               Shawn Perez
               132 1st Street
               Hicksville, New York 11801



                                                  /s/ R. Terry Parker
                                                  R. Terry Parker
